     Case 19-12556-KCF Doc 34-1 Filed 05/13/19 Entered 05/13/19 21:16:30 Desc
Application of John M. McDonnell Chapter 7 Trustee in Support of Entry of An Or Page 1 of 7



   MCDONNELL CROWLEY, LLC
   115 Maple Avenue
   Red Bank, New Jersey 07701
   (732) 383-7233
   bcrowley@mchfirm.com
   Brian T. Crowley
   Counsel for John M. McDonnell,
   Chapter 7 Trustee

                             UNITED STATES BANKRUPTCY COURT
                                  DISTRICT OF NEW JERSEY


    In re:                                                          Case No. 19-12556 (KCF)

    ELIA J. ZOIS and MARIANA ZOIS,                                  Honorable Kathryn C. Ferguson

                            Debtors.                                Chapter 7


                VERIFIED APPLICATION OF JOHN M. McDONNELL,
               CHAPTER 7 TRUSTEE, IN SUPPORT OF ENTRY OF AN
            ORDER EXTENDING THE TIME FOR THE TRUSTEE AND/OR
      THE UNITED STATES TRUSTEE TO OBJECT TO THE DEBTORS’ DISCHARGE

   TO:       THE HONORABLE KATHRYN C. FERGUSON,
             UNITED STATES BANKRUPTCY JUDGE:

             John M. McDonnell, the chapter 7 trustee (the “Trustee”) for Elia J. Zois and Mariana

   Zois, the chapter 7 debtors (the “Debtors”), by and through his counsel, McDonnell Crowley,

   LLC, respectfully submits this verified application (the “Application”) in support of his motion

   (the “Motion”) for entry of an order extending the time of the Trustee and/or the United States

   Trustee (the “U.S. Trustee”) to object to the Debtors’ discharge, pursuant to sections 105 and 727

   of the United States Code, 11 U.S.C. §§ 101, et seq. (the “Bankruptcy Code”) and Rule 4004 of

   the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”). Based upon information

   and belief, in support of the Motion, the Trustee respectfully represents as follows:
     Case 19-12556-KCF Doc 34-1 Filed 05/13/19 Entered 05/13/19 21:16:30 Desc
Application of John M. McDonnell Chapter 7 Trustee in Support of Entry of An Or Page 2 of 7



                                            BACKGROUND

           1.     On February 6, 2019 (the “Petition Date”), the Debtors filed their joint voluntary

    petition (the “Petition”) for relief under chapter 7 of the Bankruptcy Code. See Docket No. 1.

           2.     On February 7, 2019, John M. McDonnell, Esq. was appointed the Trustee for the

    Debtors, has duly qualified and is acting in that capacity. See Docket No. 3.

           3.     The Debtors’ 341(a) meeting (the “341 Meeting”) of creditors was held on March

    15, 2019. See Docket generally.

           4.     On Schedule “A/B” of the Debtors’ Petition the Debtors list approximately $9,000

    in assets and over $207 million in liabilities on Schedules “E” and “F” along with various

    creditors owed unknown amounts. See Docket No. 1.

           5.     The bar date passes on May 13, 2019. As of May 12, 2019, there were claims

    filed against the Debtors in the amounts of $184,551,922.85. See Claims Register generally.

           6.     At the 341 Meeting, the Debtors appeared to provide information as to certain

    possible assets, transfers, and liabilities that was not consistent with the limited information

    available to the Trustee.

           7.     The Debtors claim to have no income. See Docket No. 16.

           8.     Based upon information and belief, despite having no income the Debtors still

    send their child to a private and reside at a multimillion dollar estate in Colts Neck. The

    Debtors’ claim their lifestyle is maintained by the Debtor’s father (Mr. Zois).

           9.     The Trustee intendeds to work with the Debtors to resolve these potential

    inconstancies as to their financial condition, including, but not limited to the issuing of a

    subpoena, pursuant to Bankruptcy Rule 2004. However, the information needed to resolve such

    issues will not be received until after the Debtors’ deadline to object to the Debtors’ discharge.




                                                    2
     Case 19-12556-KCF Doc 34-1 Filed 05/13/19 Entered 05/13/19 21:16:30 Desc
Application of John M. McDonnell Chapter 7 Trustee in Support of Entry of An Or Page 3 of 7



           10.     Accordingly, based upon information and belief, there remain unresolved issues

    for the Trustee to accurately determine whether it is necessary to object to the Debtors receiving

    a discharge as there remain issues as to potential under/undisclosed assets of the estate and

    potential chapter 5 claims.

           11.     The current deadline to object to the Debtors’ discharge is May 13, 2019. See

    Docket generally.

           12.     The Trustee seeks an extension of the deadline for the Trustee and/or the United

    States Trustee to object to the Debtors’ discharge to and including August 13, 2019, while the

    Trustee works with the Debtors in the turnover of information/property to resolve the open

    issues on potential assets of the estates.

           13.     This is the Trustee’s first request for an extension to object to the Debtors’

    discharge.

                                          RELIEF REQUESTED

           14.     Based on the circumstances described above and the authorities cited below, the

    Trustee and/or the U.S. Trustee hereby respectfully requests that this Court enter an order

    extending the time to object to the Debtors’ discharge up to and including August 13, 2019.

                                           BASIS FOR RELIEF

           15.     The Trustee seeks herein to extend the time to object to the Debtors’ discharge

    pursuant to Fed. R. Bankr. P. 4004(b), which provides in relevant part:

                   on motion of any part in interest, after hearing on notice, the court
                   may for cause extend the time to file a complaint objecting to
                   discharge.

    Fed. R. Bankr. P. 4004(b). It is respectfully submitted that cause exists to extend the time to

    object to the Debtors’ discharge.




                                                    3
     Case 19-12556-KCF Doc 34-1 Filed 05/13/19 Entered 05/13/19 21:16:30 Desc
Application of John M. McDonnell Chapter 7 Trustee in Support of Entry of An Or Page 4 of 7



          16.     The relief sought herein is also appropriate pursuant to this Court’s equitable

    powers under section 105(a) of the Bankruptcy Code. It is well settled that bankruptcy courts

    are courts of equity, empowered to invoke equitable principles to achieve fairness and justice in

    the administration of bankruptcy proceedings. See In re Official Comm. of Unsecured Creditors

    of Cybergenics Corp., 330 F.3d 548, 567 (3d Cir. 2003); Pepper v. Litton, 308 U.S. 295, 304

    (1939); In re Carlton, 72 B.R. 543, 547 (Bankr. E.D.N.Y. 1987) (Duberstein, Former Ch. J.).

          17.     Section 105(a) states that “[t]he court may issue any order, process, or judgment

    that is necessary or appropriate to carry out the provisions of [the Bankruptcy Code].” See 11

    U.S.C. § 105(a).

          18.     As courts commonly acknowledge, section 105 of the Bankruptcy Code confers

    broad powers on bankruptcy courts:

                  [Section] 105 [is] an omnibus provision phrased in such general terms as
                  to be the basis for a broad exercise of power in the administration of a
                  bankruptcy case. The basic purpose of [section] 105 is to assure the
                  bankruptcy courts power to take whatever action is appropriate or
                  necessary in aid of its jurisdiction . . . .

   Davis v. Davis (In re Davis), 170 F.3d 475, 492 (5th Cir. 1999) (internal citations and quotations

   omitted); See also In re Kaiser Aluminum Corp., 456 F.3d 328, 340 (3d Cir. 2006). Under

   section 105(a) of the Bankruptcy Code, this Court has expansive equitable power to fashion any

   order or decree that is in the interest of preserving or protecting the value of the debtor’s assets.

   See Coie v. Sadkin (In re Sadkin), 36 F.3d 473, 478 (5th Cir. 1994).

          19.      In the case sub judice, the Trustee requires additional time to further evaluate the

    various issues in the case – including, potential chapter 5 claims and potential

    undisclosed/under-disclosed assets of the Debtors’ estates and possible inconsistent information

    provided the Debtors. The Trustee is working to obtain the relevant information needed to




                                                    4
     Case 19-12556-KCF Doc 34-1 Filed 05/13/19 Entered 05/13/19 21:16:30 Desc
Application of John M. McDonnell Chapter 7 Trustee in Support of Entry of An Or Page 5 of 7



    allow the Trustee the opportunity to determine whether the Trustee should object to the Debtors’

    discharge.

           20.     Thus, the Trustee submits that additional time is needed to make a final

    determination on whether to file an objection to the Debtors’ discharge.

           21.     Accordingly, it is respectfully requested that the time for objecting to the Debtors’

    discharge pursuant to sections 105 and 727 of the Bankruptcy Code, as well as any other

    applicable law, be extended approximately ninety (90) days to and including August 13, 2019.

                                                 NOTICE

           22.     Notice of the Motion has been given to: (1) the United States Trustee for the

    District of New Jersey; (2) counsel for the Debtors; (3) the Debtors; and (4) all parties that

    timely have requested notice in this case. In light of the nature of the relief requested herein, the

    Trustee submits that no other or further notice is required.

                                          NO PRIOR REQUEST

           23.     No previous motion for the relief sought herein has been made to this or to any

    other court.

                                          WAIVER OF BRIEF

           24.     As no novel issue of law is raised and the relevant authorities relied upon by the

    Trustee are set forth herein, the Trustee respectfully requests that the requirement of D.N.J. LBR

    9013-1 of filing a brief be waived.




                                                     5
     Case 19-12556-KCF Doc 34-1 Filed 05/13/19 Entered 05/13/19 21:16:30 Desc
Application of John M. McDonnell Chapter 7 Trustee in Support of Entry of An Or Page 6 of 7



                                            CONCLUSION

          WHEREFORE, the Trustee respectfully requests that this Court enter an order extending

   the time of the Trustee and/or U.S. Trustee to object to the Debtors’ discharge under sections 105

   and 727 of the Bankruptcy Code to and including August 13, 2019, and granting any such further

   relief as this Court deems just, proper, and equitable.

                                                  MCDONNELL CROWLEY, LLC
                                                  Counsel for John M. McDonnell,
                                                  Chapter 7 Trustee



                                                 By:             /s/ Brian T. Crowley
                                                                BRIAN T. CROWLEY

   Dated: May 13, 2019




                                                    6
     Case 19-12556-KCF Doc 34-1 Filed 05/13/19 Entered 05/13/19 21:16:30 Desc
Application of John M. McDonnell Chapter 7 Trustee in Support of Entry of An Or Page 7 of 7




                       VERIFICATION PURSUANT TO 28 U.S.C. § 1746

          I, John M. McDonnell, hereby verify that the foregoing statements are true and correct

   to the best of my knowledge and belief.



   DATED: May 13, 2019                                       /s/ John M. McDonnell
                                                           JOHN M. MCDONNELL




                                                 7
